Citation Nr: 0636534	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-08 574	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
skin disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The veteran had active service from March 1964 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which, in relevant part, denied the veteran's 
claim for service connection for a skin condition.  The RO 
adjudicated this claim on the full merits, i.e., on a de novo 
basis.  But other records show the veteran previously had 
applied for service connection for a skin condition 
in November 1980 and, after being requested to submit 
supporting evidence, abandoned that earlier claim.  See 
38 C.F.R. § 3.158 (2006).  So there must be new and material 
evidence to reopen the claim before reajudicating it on the 
full merits.  See 38 C.F.R. § 3.156 (2006).

The Board remanded the claim to the RO in November 2004 for 
further development and consideration - albeit while 
mistakenly neglecting to mention the initial requirement of 
submitting new and material evidence to reopen the claim.  In 
any event, the Board must now make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to reach the underlying claim to readjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Since, however, the Board is reopening the claim on 
the basis of new and material evidence, the RO's unexplained 
failure to make this threshold preliminary determination is 
ultimately inconsequential because the claim is being 
reopened regardless.  So, at most, the RO's failure to do 
this was harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (if the Board considers an issue that has not been 
addressed by the RO, in the first instance, the Board must 
explain why this does not prejudice the veteran).



Also in November 2004, the Board denied an additional claim 
for service connection for tinnitus and remanded a claim for 
service connection for bilateral hearing loss.  But the RO 
since has issued another decision in July 2006 granting both 
of those claims.  The veteran has not separately appealed 
either the ratings or effective dates that were assigned for 
those disabilities, so those claims are no longer at issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
His only remaining claim concerns his skin disorder.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  In November 1980, the veteran filed a claim for service 
connection for a skin condition, but he failed to respond to 
November 1980 and January 1981 RO letters requesting that he 
submit supporting evidence - thereby abandoning his claim as 
of November 18, 1981, i.e., one year from the date of the 
initial letter requesting this supporting evidence.

3.  Some of the additional evidence submitted during the many 
years since, though, by itself, or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate this claim and raises a reasonable 
possibility of substantiating it.

4.  The evidence, however, still does not show the veteran's 
skin condition was caused or made worse by his military 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the previously abandoned claim for service connection for a 
skin condition.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

2.  A skin condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (which, here, is the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court 
of Appeals for Veterans Claims (Court) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim, and must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to service connection.  The Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Since the Board is reopening the claim, any potential 
concerns about whether there has been VCAA compliance with 
the requirements discussed in Kent become moot.  And as for 
the remaining VCAA requirements in the other decisions 
mentioned, August 2002 and January 2005 letters from the RO 
to the veteran apprised him of what information and evidence 
was needed to substantiate the underlying claim for service 
connection, as well as what information and evidence needed 
to be submitted by him, what information and evidence would 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to his 
claim.  An even more recent August 2006 letter informed him 
how disability evaluations and effective dates are assigned 
and the type evidence which impacts those determinations.  
The RO did not readjudicate the claim after issuing that 
August 2006 letter.  But since the Board will conclude below 
that the preponderance of the evidence is against the 
underlying claim for service connection, failure to do that 
was nonprejudicial because these downstream disability rating 
and effective date considerations in turn become moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the transcripts of his 
hearings.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In November 1980, the veteran submitted an application (VA 
Form 21-526) for service connection for a skin condition.  In 
response, the RO obtained his service medical records (SMRs) 
and VA treatment records from the local medical center in 
Manchester.

The service medical records reflect entries in June and July 
1966 where the veteran was treated for a body rash described 
as a heat rash over practically all of his body.  In July 
1966, lesions on both legs were noted.  He was treated with a 
topical application and Benedryl.  In April 1967, he 
presented with complaints of sores on his arms.  The examiner 
noted the condition was either psoriasis or seborrhea.  The 
service medical records reflect no further entries related to 
skin symptomatology prior to the veteran's separation.  The 
March 1968 Report of Medical Examination For Release From 
Active Duty indicates his skin was assessed as normal, and he 
was deemed fit for separation from active service.



The VA treatment records, dated in 1980, show the veteran 
received an Agent Orange protocol examination.  He told the 
examiners the rash was first noted in service in 1966, but 
that it had become generalized since 1974.  A May 1980 entry 
reflects that the examiner noted the veteran had experienced 
the rash for the prior five to six years, and that he worked 
as a machinist.  The examiner opined that the rash was not 
the type associated with exposure to Agent Orange and 
prescribed topical applications as treatment.  Other than the 
notation excluding any relationship with Agent Orange 
exposure, the examiner did not express any opinion that the 
veteran's skin condition was otherwise related to his 
military service.

In November 1980, after considering this unfavorable opinion, 
the RO sent the veteran a letter informing him that 
additional evidence was needed to show his skin condition had 
existed continuously since his active service.  There is no 
indication that letter was returned by the U.S. Postal 
Service as undeliverable.  A subsequent January 1981 follow-
up letter reminded the veteran he had until November 18, 1981 
(i.e., one year from the date of the initial letter) to 
submit the requested additional evidence, and that no further 
action could be taken on his claim without this evidence.  
There, again, is no indication that letter was returned by 
the U.S. Postal Service as undeliverable.  The veteran did 
not respond to the RO's request for supporting evidence.  So 
he is deemed to have abandoned his prior claim, in turn 
rendering that earlier decision final and binding on him.  
See 38 C.F.R. § 3.158 (2006).

It was not until many years later, in July 2002, that the 
veteran again contacted the RO - asking that his claim be 
reopened.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim - on whatever basis.  
The evidence, even if new, must be material in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and reconsidered on the merits.  See generally 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the evidence 
in question is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence added to the record since November 1981 consists 
of the veteran's sworn hearing testimony, VA treatment 
records, and the report of a VA medical nexus examination.  
During both of his hearings, the veteran said his skin 
condition had persisted (with intermittent eruptions) since 
his service ended in 1968.  Further, he said he received VA 
treatment for the disorder in 1968 and that, while the 
specialists were from the VA Medical Center in White River 
Junction, Vermont, the actual treatment was performed at the 
VA Medical Center in Manchester, New Hampshire.  See RO 
hearing transcript, p. 4; videoconference transcript, p. 18.

The RO informed the veteran in 1980 and 1981 that, in light 
of the documented entries in his service medical records, the 
missing link in his claim was evidence that he had 
experienced continuity of his symptoms since service - to 
show that his skin condition in service was chronic and not 
merely acute and transitory.

Laymen may relate symptoms they observed, but they may not 
render an opinion on matters requiring medical knowledge, 
such as the underlying condition that is causing the symptoms 
observed and whether the condition relates to service in the 
military.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran testified under oath on two occasions that he 
continued to experience eruptions of his skin disorder after 
his discharge from service.  His testimony was well within 
the parameters of what a lay person is competent to testify 
to and describe.  See 38 C.F.R. § 3.159(a)(2).  This evidence 
is new, in that the rating officials did not have it before 
them in 1980 and 1981.  Further, in light of the fact that 
all new evidence is presumed credible, the Board finds it 
material, too, in that it raises a reasonable possibility of 
establishing the claim.  Thus, the claim is reopened.  
38 C.F.R. § 3.156(a).

Although the Board has reopened the claim, it may not proceed 
to adjudicate the merits of it unless the file is 
sufficiently developed.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The appeal was remanded for that purpose in 
November 2004.  And the RO, as instructed, inquired of the 
White River Junction, Vermont, and the Manchester, New 
Hampshire treatment facilities as to whether any records 
dated prior to 1980 related to the veteran were in either's 
possession.  Both provided negative replies to the RO.  
Further, the veteran was afforded a VA medical nexus 
examination in January 2004.  Thus, the claim is sufficiently 
developed.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The January 2004 VA examination report indicates the veteran 
related to the examiner that, around the time of his 
separation from active service, he had a scrotal rash as well 
as a rash on his forearms.  It was treated with medication, 
and he never experienced a recurrence.  The examiner noted 
the documented entries in the service medical records and the 
veteran's VA treatment in 1980, which reflected that his 
symptoms had been active since approximately 1974.  
The examiner also noted the veteran worked as a machine 
operator, requiring contact with chemical agents such as 
cutting oils.  The veteran indicated he worked in short 
sleeves, and that he was likely to get cutting oil on his 
hands and likely on his forearms as well.

Objective physical examination revealed a rash confined 
solely to dorsum of the forearms, where there was some 
redness and a couple of small popular lesions.  There also 
appeared to be some scoriations which were the result of 
scratching.  The examiner indicated the veteran's skin 
condition was an eczematous rash on the dorsum of the 
forearms likely related to chemical sensitivity, such as from 
cutting oil at his place of employment.  Further, the 
examiner opined that the skin condition was not related to 
the episodes documented in the service medical records, as 
there was no continuity of the condition, per se.



There is no evidence in the claims file refuting this VA 
examiner's unfavorable nexus opinion.  The 1980 VA treatment 
records, those dated closest to the veteran's separation from 
service (in 1968), show that even he related that his then 
current symptoms had their inception around 1974, some six 
years following his discharge from the military.  So the 
preponderance of the evidence is against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and that his claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim is granted, however, service 
connection denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


